--------------------------------------------------------------------------------

EXHIBIT 10.1


Joint Venture Agreement


This Joint Venture Agreement ("Agreement"), made on September 5, 2018 by and
between QUANTA, of 3606 W MAGNOLIA BLVD, BURBANK, California 91505 and 2664431
Ontario Inc. (Quanta Canada) of 11 BUTTERMILL AVE, CONCORD, ONTARIO, CANADA L4K
3X1. The parties are hereinafter sometimes referred to together as the "Joint
Venturers" or the "Parties" and individually as a "Joint Venturer" or "Party."


The Parties wish to establish a Joint Venture for the purpose set forth below
(the "Joint Venture"); and


The Parties wish to enter into an agreement to carry out the purpose of the
Joint Venture and to define the respective rights and obligations of the Parties
with respect to the Joint Venture.


Therefore, in consideration of the mutual promises, covenants, warranties and
conditions herein, the Joint Venturers agree as follows:


Name. The parties hereby form and establish a Joint Venture to be conducted
under the name of Quanta Canada, (hereinafter referred to as the "Joint
Venture"). The Joint Venturers agree that the legal title to the Joint Venture
property and assets, including the Joint Venture itself, shall remain in the
name of the Joint Venture.


Place of Business & Term. The principal place of business of the Joint Venture
shall be located at 11 BUTTERMILL AVE, CONCORD, ONTARIO, CANADA L4K 3X1. The
term of the Joint Venture shall commence on the execution date hereof and shall
continue for 30 Months provided, however, that the Joint Venture shall be
dissolved prior to such date upon the sale or disposal of the Joint Venture and
the payment or satisfaction of all debts of the Joint Venture.


Purpose and Exclusivity. The Joint Venturers form this Joint Venture to: To
extend the Quanta brand, technology and product lines into the Canadian markets.
To the extent set forth in this Agreement, each of the Joint Venturers shall own
an undivided fractional part in the business. The Joint Venture shall not engage
in any other new associated business or activity without the written consent of
the Joint Venturers. Venturers mutually agree to extend exclusivity in the
nation of Canada for a period of one year from the execution date of this
agreement. Future grant of exclusivity will be determined by performance metrics
that shall be set and agreed upon at a later date.


First-Look Rights. Quanta agrees to extend Quanta Canada rights to first look
upon any third party offer to buy-out the main corporation as long as Quanta
Canada remains in good standing with the terms and conditions of the agreement.


1

--------------------------------------------------------------------------------

Capital. Separate capital accounts shall be maintained for each Joint Venturer
and shall consist of the sum of its contributions to the capital of the Joint
Venture plus its share of the profits of the Joint Venture, less its share of
any losses of the Joint Venture, and less any distributions to or withdrawals
made by or attributed to it from the Joint Venture. The initial contributions
from each of the Joint Venturers, for the purpose of this Joint Venture, is the
sum set after the name of each Joint Venturer as follows:


Quanta $302,775.00 (current investment in new machinery)
Canada Corp $302,775.00 (licensing fee due upon execution)


The Joint Venturers shall make such other capital contributions required to
enable the Joint Venture to carry out its purposes as set forth herein as the
Joint Venturers may mutually agree upon. The Joint Venturers shall arrange for
or provide any financing as may be required by the Joint Venture for carrying
out the purposes of the Joint Venture. The terms and conditions of all such
loans shall be subject to prior approval of the Joint Venturers. The Joint
Venturers shall endorse, assume, or guarantee such obligations of the Joint
Venture as the Joint Venturers may mutually agree upon.


Percentage Interest In The Joint Venture. The respective percentage interest in
the Joint Venture owned by each Joint Venturer, respectively, is as follows:


Quanta 50
Canada Corp 50


Profits. The net profits as they accrue for the term of this Agreement, or so
long as the Joint Venturers are the owners in common of the business interest,
shall be distributed between the Joint Venturers, based on the respective
percentage interest in the Joint Venture owned by each Joint Venturer as
follows:


Quanta 50
Canada Corp 50


Expenses of Venture. All losses and disbursements in acquiring, holding and
protecting the business interest and the net profits shall, during the period of
the venture, be paid by the Joint Venturers, in the ratio which the contribution
of each Joint Venturer bears to the total contributions upon consent of both
Venturers.


Duties of Joint Venturers. The duties of Quanta are: Quanta shall provide a
turnkey system for implementation and commercialization of its core technology
and all its uses. This shall include providing a simple, proven model for
formulation, product manufacturing and licensing revenue generation. The company
will provide global marketing and educational content and marketing. Quanta will
also provide all hardware and packaging for future production of Quanta branded
products.


The duties of Quanta Canada are: shall focus on revenue generation via regional,
national and international distribution and exportation.


2

--------------------------------------------------------------------------------

Powers of Joint Venturers. The following powers may be exercised only upon the
consent of the Joint Venturers:


(a) The power to borrow money on the general credit of the Joint Venture in any
amount, or to create, assume, or incur any indebtedness to any person or entity;
(b) The power to make loans in any amount, to guarantee obligations of any
person or entity, or to make any other pledge or extension of credit;
(c) The power to purchase or otherwise acquire any other property except in the
ordinary course of business of the Joint Venture;
(d) The power to sell, encumber, mortgage or refinance any loan or mortgage on
any of the Joint Venture property;
(e) The power to confess any judgment against the Joint Venture, or to create,
assume, incur or consent to any charge (including any deed of trust, pledge,
encumbrance or security interest of any kind) upon any property or assets of the
Joint Venture;
(f) The power to spend any renovation or remodeling funds or to make any other
expenditures except for routine day-to-day maintenance and operation of the
Joint Venture.


Confidential Information. "Confidential Information" means nonpublic information
that (a) the disclosing Party designates as confidential, or (b) information
which, under the circumstances surrounding disclosure, ought to be treated as
confidential. Confidential Information may include, without limitation,
Technology, Technology Improvements, Derivative Works, Intellectual Property
Rights, Marketing Materials, ideas, know-how, methods, formulae, processes,
designs, apparatus, devices, techniques, systems, flow charts, sketches,
photographs, plans, drawings, specifications, computer programs or software,
samples, studies, findings, data, reports, projections, plant and equipment
expansion plans, lists or identities of employees, customers or X6Ds, financial
statements or other financial information, pricing information, cost and expense
information, product development and marketing plans, compositions of matter,
discoveries and inventions (whether or not patentable), works of authorship
(whether or not protected under copyright laws), information, algorithms,
procedures, notes, summaries, descriptions, results and the like.


Derivative Works. "Derivative Works" means works that are based upon one or more
preexisting works, such as: (a) for copyrightable or copyrighted material, any
translation, portation, modification, correction, addition, extension, upgrade,
improvement, compilation, abridgment, revision or other form in which such
material may be recast, transformed, or adapted; (b) for patentable or patented
material, any improvement thereon; and (c) for material that is protected by
trade secret, any new material derived from such existing trade secret material,
including new material that may be protected by any of copyright, patent, and
trade secret.


Intellectual Property Rights. "Intellectual Property Rights" means any and all
patent, copyright, trademark, trade secret, know-how, trade dress or other
intellectual or industrial property rights or proprietary rights (including,
without limitation, all claims and causes of action for infringement,
misappropriation or violation thereof and all rights in any registrations,
applications and renewals thereof), whether existing now or in the future,
whether worldwide or in individual countries or political subdivisions thereof,
or regions, including, without limitation, the United States.


3

--------------------------------------------------------------------------------

Technology. "Technology" means materials, packaging, products, know-how and
methods of manufacturing thereof as provided by a Party herein, and including
all Intellectual Property Rights embodied therein and any Derivative Works
thereof. Technology further means, without limitation, any designs, materials,
methods, formulae, processes, technology, apparatus, devices, techniques,
systems, flow charts, sketches, photographs, plans, drawings, specifications,
proprietary information, know-how, trade secrets, computer programs or software,
samples, studies, findings, data, reports, projections, manufacturing
specifications and methods, testing specifications and methods, pricing
information, cost and expense information, product development and marketing
plans, compositions of matter, discoveries and inventions (whether or not
patentable), works of authorship (whether or not protected under copyright
laws), information, algorithms, procedures, notes, summaries, descriptions and
development results related to any materials, packaging, products, know-how and
methods of manufacturing thereof.


Technology Improvements. "Technology Improvements" means any proprietary
information, know-how, trade secrets, programs, designs, processes, methods,
formulae, compositions of matter, documents, materials, technology, data,
Intellectual Property Rights, or Derivative Works in developments and/or
conceptions created, obtained or developed by either Party alone (including
through the efforts of any independent contractor or affiliate of that Party) or
together with the other Party that: (a) are based on, derived from or are direct
improvements to Technology, (b) can be used in or in the production of
Technology, or (c) provide alternatives for use in the production of Technology
that, if so used, reasonably would: (i) add Technology capability or increase
Technology efficiency or quality, (ii) reduce Technology manufacturing or
Technology costs, and/or (iii) facilitate the manufacturing of Technology.


Treatment of Proprietary and Confidential Information.


1. In connection with the performance of this Agreement, each Party contemplates
the disclosure by it of certain Confidential Information to the other Party.
Each Party considers its Confidential Information to be an asset of substantial
commercial value, having been developed at considerable expense, but will
disclose such information to the other Party under the terms and conditions of
this Agreement.


(a) During the Term and continuing thereafter for 30 months from the termination
or expiration of the Agreement, the Party receiving Confidential Information
("Receiving Party") from the disclosing Party ("Disclosing Party") shall (i)
treat all Confidential Information disclosed by the Disclosing Party as secret
and confidential and shall not disclose all or any portion of the Confidential
Information to any other Person, except as provided in section 1.1(b), (ii) not
use any of such Confidential Information except in the performance of the
Receiving Party's covenants and obligations or otherwise as contemplated under
this Agreement, and (iii) restrict access to Confidential Information to the
Receiving Party's employees (including contractors, accountants and counsel and
similar representatives) who have a need to know such information in connection
with the performance of the Receiving Party's obligations and covenants under
this Agreement and shall be responsible to ensure that such employees maintain
the terms of confidentiality and nonuse as required in this Agreement.


4

--------------------------------------------------------------------------------

(b) In the event that either Party desires to use a third party service provider
("Service Provider"), including, for example, an engineering design firm or a
contract manufacturer, to develop or produce the Product using Technology or
Technology Improvements, all Parties to this Agreement must first enter into at
least an acceptable non-disclosure and technology ownership agreement with the
Service Provider. Neither Party to this Agreement may disclose any Confidential
Information to a Service Provider unless (i) both Parties to this Agreement have
individually entered into a non-disclosure agreement with the Service Provider
and (ii) the Service Provider has a presence in the United States and is able to
be served legal documents in the United States or agrees, in writing, that it
can be served and that United States Courts have personal jurisdiction over the
Service Provider.


2. Notwithstanding anything to the contrary herein, Confidential Information
shall not include any information that: (a) is presently in the Receiving
Party's possession, provided that such information has not been obtained from
the Disclosing Party and that such possession can be demonstrated by the
Receiving Party's written records; (b) is, or becomes, generally available to
the public through no act or omission of the Receiving Party; (c) is received by
the Receiving Party in written form from a third party having no binding
obligation to keep such information confidential; or (d) is required to be
disclosed by law, upon the advice of legal counsel.


3. Specific Confidential Information shall not be deemed to be available to the
public or in the possession of the Receiving Party merely because it is embraced
by more general information so available or in said Receiving Party's
possession, nor shall a combination or aggregation of features which form
confidential information be deemed to be non-confidential merely because the
individual features, without being combined or aggregated, are non-confidential.


4. Each of the Parties hereby agrees that all written or other tangible forms of
Confidential Information (including any materials generated by the Receiving
Party related to any Confidential Information) shall be and remain the property
of its owner and shall be promptly returned to the owner upon the written
request of the owner.


5. Neither the Agreement nor the disclosure of any information by the Disclosing
Party shall be deemed to constitute by implication or otherwise, a vesting of
any title or interest or a grant of any license, immunity or other right to the
Receiving Party with regard to the Confidential Information. Additionally,
except as expressly provided in this Agreement, the execution of the Agreement
shall not operate, directly or indirectly, to grant to either Party any rights
under any patent, trade secret or know-how now or hereafter owned by or licensed
to the other Party.


6. Each Party warrants that it is the rightful owner of the Confidential
Information to be disclosed under this Agreement and that it has the lawful
right to make such disclosure.


7. In the event that the Receiving Party or any of its representatives are
requested or required to disclose Confidential Information pursuant to a
subpoena or an order of a court or government agency, the Receiving Party shall
(a) promptly notify the Disclosing Party of the existence, terms and
circumstances surrounding the governmental request or requirements; (b) consult
with the Disclosing Party on the advisability of taking steps to resist or
narrow the request; (c) if disclosure of Confidential Information is required,
furnish only such portion of the Confidential Information as the Receiving Party
is advised by counsel is legally required to be disclosed; and (d) cooperate
with the Disclosing Party in its efforts to obtain an order or other reliable
assurance that confidential treatment be accorded to that portion of the
Confidential Information that is required to be disclosed.


5

--------------------------------------------------------------------------------

Because money damages may not be a sufficient remedy for any breach of this
Section of the Agreement by the Receiving Party, the Disclosing Party shall be
entitled to seek equitable relief, including injunction and specific
performance, as a remedy for any such breach of this Section. Such remedy shall
not be deemed to be the exclusive remedy for a breach of this Section of the
Agreement by the Receiving Party, but shall be in addition to all other remedies
available at law or equity to the Disclosing Party. In the event of litigation
relating to the Agreement, if a court of competent jurisdiction determines that
the Receiving Party has breached this Section of the Agreement, then the
Receiving Party shall be liable and pay to the Disclosing Party the reasonable
attorneys' fees, court costs and other reasonable expenses of litigation,
including any appeal therefrom. The Receiving Party further agrees to waive any
requirement for the posting of a bond in connection with any such equitable
relief.


No Liability to Third Parties. The debts, obligations and liabilities of either
Joint Venturer, whether arising in contract, tort or otherwise, shall be solely
the debts, obligations and liabilities of such Joint Venturer, and no other
Party shall be obligated for any such debt, obligation or liability of such
Joint Venturer solely by reason of being a party to this Agreement or an equity
holder of a JV Company.


Deadlock. In the event the Joint Venturers are divided on a material issue and
cannot agree on the conduct of the business and affairs of the Joint Venture,
then a deadlock between the Joint Venturers shall be deemed to have occurred.
Upon the occurrence of a deadlock, one Joint Venturer (hereinafter referred to
as the "Offeror") may elect to purchase the Joint Venture interest of the other
Joint Venturer (hereinafter referred to as the "Offeree") at a price calculated
as the Offeree's percentage interest in a total purchase price for all of the
assets of the Joint Venture. The Offeror shall notify the Offeree in writing of
the offer to purchase, stating the total purchase price for all of the assets of
the Joint Venture, and the price offered for the Offeree's Joint Venture
interest expressed as the Offeree's percentage interest in the Joint Venture
assets multiplied by the total purchase price for all of the assets of the Joint
Venture. The Offeree shall have the right to buy the interest of the Offeror at
the designated price and terms, or to sell the Offeree's interest to the Offeror
at the designated price and terms, whichever the Offeree may elect. The offer,
when made by the Offeror, is irrevocable for thirty (30) days. The Offeree shall
have ten (10) days from the receipt of such offer to make its election, that is,
either to buy such interest of the Offeror or to sell its own interest, which
shall be made in writing executed by the Offeree and stating the nature of the
election. A Joint Venturer which is obligated to purchase the interest of
another Joint Venturer pursuant to the provisions hereof shall have twenty (20)
days from the date of receipt of the written election from such other Joint
Venturer to pay the designated price and satisfy the terms of such purchase.
Should the Joint Venturer who has received an offer to sell or buy fail to make
the election required herein in a timely fashion, then such non-responding party
shall be deemed to have elected and agreed to sell or buy, as the case may be,
according to the terms of the offer.


Legal Title to the Joint Venture. The Joint Venturers agree that the legal title
to the Joint Venture property and assets, including the Joint Venture itself,
shall remain in the name of the Joint Venture. Transfers Of Joint Venturers'
Interests. Except as otherwise expressly permitted herein, no Joint Venturer may
sell, transfer, assign or encumber its interest in the Joint Venture, or admit
additional Joint Venturers, without the prior written consent of the other Joint
Venturer.


6

--------------------------------------------------------------------------------

Any attempt to transfer or encumber any interest in the Joint Venture in
violation of this Section shall be null and void.


The obligations and Rights of Transferees are as follows:
(a)          Any person who acquires in any manner whatsoever any interest in
the Joint Venture, irrespective of whether such person has accepted and adopted
in writing the terms and provisions of this Agreement, shall be deemed by the
acceptance of the benefit of the acquisition thereof to have agreed to be
subject to and bound by all the obligations of this Agreement that any
predecessor in interest of such a person was subject to or bound by;
(b)          The person acquiring an interest in the Joint Venture shall have
only such rights, and shall be subject to all of the obligations, as are set
forth in this Agreement; and, without limiting the generality of the foregoing,
such a person shall not have any right to have the value of its interest
ascertained or receive the value of such interest or, in lieu thereof, profits
attributable to any right in the Joint Venture, except as herein set forth.


Termination. Upon the termination or dissolution of the Joint Venture, the Joint
Venturers shall proceed to liquidate the Joint Venture, and all proceeds of such
liquidation shall be applied and distributed in the manner set above according
to the interests held by each party in the Joint Venture. A reasonable time
shall be allowed for the orderly liquidation of the Joint Venture's assets in
order to minimize losses normally attendant upon such liquidation.


Notice. Any notices to be given under this Agreement by either party to the
other may be effected either by personal delivery in writing or by mail,
registered or certified, postage prepaid with return receipt requested. Mailed
notices must be addressed to the addresses of the parties as they appear in the
introductory paragraph of this Agreement. Each party may change its address by
written notice in accordance with this paragraph. Notices delivered personally
will be deemed communicated as of actual receipt; mailed notices will be deemed
communicated as of 14 calendar days after mailing.


Dispute Resolution. The Joint Venturers will attempt to resolve any dispute
arising out of or relating to this Agreement through friendly negotiations
amongst the Joint Venturers. If the matter is not resolved by negotiation, the
Joint Venturers will resolve the dispute using the below Alternative Dispute
Resolution (ADR) procedure.


Any controversies or disputes arising out of or relating to this Agreement will
be submitted to mediation in accordance with any statutory rules of mediation.
If mediation is not successful in resolving the entire dispute or is
unavailable, any outstanding issues will be submitted to binding arbitration
under the rules of the American Arbitration Association. The arbitrator's award
will be final, and judgment may be entered upon it by any court having proper
jurisdiction.


Miscellaneous Partition. The Joint Venturers hereby mutually waive any right of
partition which they may have with respect to the Joint Venture and any noncash
assets of the Joint Venture.


Fees and Commissions. Each Joint Venturer hereby represents and warrants to the
other that it has not incurred or obligated the Joint Venture for any brokerage,
finder's or other similar fees or commissions in connection with the
transactions covered by this Agreement or in connection with acquiring the Joint
Venture or forming this Joint Venture. Each Joint Venturer hereby agrees to
indemnify and hold harmless the other from and against all liabilities, costs,
damages and expenses from any breach or alleged breach of the foregoing
representation.


7

--------------------------------------------------------------------------------

Waiver. Failure on the part of either Joint Venturer to complain of any act of
the other Joint Venturer or to declare the other Joint Venturer in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such Joint Venturer of its rights hereunder. No waiver of, or consent to, any
breach or default shall be deemed or construed to be a waiver of, or consent to,
any future breach or default.


Severability. If any provision of this Agreement or the application thereof
shall be determined by a court of competent jurisdiction to be invalid and
unenforceable, the remainder of this Agreement and the application of the other
provisions herein contained shall not be affected thereby, and all such other
provisions shall remain effective and in force and shall be enforced to the
fullest extent permitted by law.


Binding Effect. This Agreement shall inure to the benefit of and be binding upon
the Joint Venturers, and their heirs, successors and assigns.


Duplicate Originals. This Agreement may be executed in duplicate, with each such
duplicate to be considered an original for all purposes.


Construction of Agreement. (a) The captions contained in this Agreement are
inserted only as a matter of convenience and in no way define, limit, extend or
describe the scope of this Agreement or the intent of any provision thereof. (b)
As used herein, the word "person" shall include the individuals, corporations,
partnerships and other entities of any type. In this Agreement, the use of any
gender shall be applicable to all genders, and the singular shall include the
plural, and the plural shall include the singular.


Other Activities of Joint Venturers. Any Joint Venturer may engage in other
business ventures of every nature and neither the Joint Venture nor the other
Joint Venturer shall have any right in such independent ventures or the income
and profits derived therefrom.


Entire Agreement. This Agreement is intended by the Joint Venturers to be the
final expression of their agreement and the complete and exclusive statement of
the terms thereof, notwithstanding any representations or statements to the
contrary heretofore made.


Amendments. This Agreement may be amended by the Parties hereto at any time
prior; provided, however, that any amendment must be by an instrument or
instruments in writing signed and delivered on behalf of each of the Parties
hereto.


Governing Law; Consent to Personal Jurisdiction. This Agreement will be governed
by the laws of the State of California without regard for conflicts of laws
principles. Each Joint Venturer hereby expressly consents to the personal
jurisdiction of the state and federal courts located in the State of California
for any lawsuit filed there against any party to this Agreement by any other
party to this Agreement concerning the Joint Venture or any matter arising from
or relating to this Agreement.


8

--------------------------------------------------------------------------------

In witness whereof, the Joint Venturers have signed and sealed this Agreement.


Executed by the Joint Venturers named above with the intent of being legally
bound.


Quanta
     
 
Eric Rice, CEO
 
 
Date
     
2664431 Ontario Inc.
     


 
Larry Pevato
 


 
Date
 





9

--------------------------------------------------------------------------------